Decided that an award need not be concurred in by all the arbitrators, even though there be no agreement by the parties that a less number than the whole may make the award ; but a majority may make the award, in such a case, unless there is a provision to the contrary in the submission.
That if the parties have not made it a part of their agree-rnent that a part of the persons named may act, the
must be complied with in respect to the meeting of all the arbitrators to hear the proofs and allegations of the parties before the majority will be authorized to make an award.
Order appealed from affirmed with costs. Respondent to lrave the same length of time to except, as he had at the time of entering the appeal.